Citation Nr: 0328822	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for arthritis of the 
right knee.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for bronchial asthma.

7.  Entitlement to service connection for allergies.

8.  Entitlement to service connection for an upper 
respiratory infection.

9.  Entitlement to service connection for hypertension.

ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The appellant had active military duty in the Army National 
Guard from November 1979 to March 1994, with additional duty 
from March 1994 to October 1996 with the Army Reserve.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office in Newark, New 
Jersey (RO).  

In correspondence received in May 1999, the appellant raised 
the issues of entitlement to gastroesophageal reflux disease, 
restrictive lung disease, and heart disease.  As these issues 
have not been adjudicated by the RO, and not inextricably 
intertwined with any issues on appeal (see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)), they are referred to 
the RO for appropriate disposition.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000)), was 
signed into law during the pendency of this appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

In a November 2001 letter, the appellant was afforded notice 
of the VCAA.  This included notice of what evidence was 
needed to substantiate her claim, notice of what portion of 
that necessary evidence she was required to submit, and 
notice of what portion of that evidence VA will secure.  See 
Quartuccio v. Principi, 16 Vet. App. 183(2002).  In the 
letter the appellant was also informed that she had until 
January 27, 2002 (60 days) within which to respond with 
additional pertinent evidence or information.  

In May 2003, the United States Federal Circuit Court of 
Appeals (Federal Circuit) held in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), that 38 C.F.R. § 19.9(a)(2) (2003), which provided a 
30-day period, was invalid because it was contrary to 38 
U.S.C.A. § 5103(b) (West 2002), which provides the claimant 
one year to submit evidence.  In September 2003, the Federal 
Circuit in Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. App. LEXIS 
19540 (Fed. Cir. Sep. 22, 2003), held that the provisions of 
38 C.F.R. § 3.159(b)(1) (2003) which authorized VA to enter a 
decision if a response to a VCAA notice letter was not filed 
with VA within 30 days was invalid as contrary to the 
provisions of 38 U.S.C.A. § 5103(a).  As the November 2001 
letter did not inform the appellant that she had one year 
within which to respond with additional pertinent evidence or 
information, the Board finds that VA was not in compliance 
with 38 U.S.C.A. § 5103(a).

Additionally, in April 2003, subsequent to the last 
supplemental statement of the case dated in January 2003, the 
appellant submitted additional records in support of her 
claim.  Any evidence not considered by the RO must be 
referred to the RO for initial consideration and preparation 
of a supplemental statement of the case.  

Additional development also is warranted.  Under the VCAA, a 
veteran is entitled to a complete VA medical examination, 
which includes an opinion as to whether there is a nexus 
between the claimed disorders and disorders evidenced in 
service based on all possible evidence.  38 U.S.C.A. § 5103A.  
Although the appellant was afforded VA examinations with 
regard to her claims of entitlement to service connection for 
asthma, upper respiratory infections, and allergic rhinitis, 
there was no opinion provided as to whether any current 
treatment and findings were related to the treatment and 
findings during her military service.  The evidence of record 
is also insufficient to decide the claims for service 
connection for arthritis affecting various joints.  Hence, 
the RO should arrange for appropriate examinations.  The 
appellant is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the appellant fails 
to report to any examination, the RO should obtain and 
associate with the claims file any notice(s) of the date and 
time of such examination(s) sent to the appellant by the 
pertinent VA medical facility.

The Board also notes that the appellant's notice of 
disagreement received in August 1997, the appellant requested 
a hearing before RO personnel or a hearing before the Board 
at the RO.  Thereafter, in her substantive appeal received in 
March 1998, the appellant stated that she did not wish to 
have a hearing before the Board.  However, it is not clear 
from the claims file whether the appellant still wishes to 
have a hearing before RO personnel.

Additionally, the status of the appellant's period of service 
from March 1994 to October 1996 is not clear from the 
documents of record whether the appellant served on active 
duty or inactive duty during this period of service.  The RO 
should undertake appropriate action to verify this 
information on remand.

In light of the above, these matters are hereby REMANDED for 
the following actions:

1.  The RO should contact the appellant 
to clarify if she still desires a hearing 
before RO personnel.  If so, the RO 
should schedule the requested hearing.  

4.  The RO should undertake appropriate 
action to verify the appellant's status 
during her period of service from March 
1994 to October 1996, and the verifying 
documentation should be associated with 
the claims file.

3.  The RO should furnish to the 
appellant a letter notifying her of the 
VCAA, and the duties to notify and assist 
imposed thereby, specifically in regards 
the claims currently on appeal.  The 
letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate the claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent 
evidence in her possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
must explain that the appellant has a 
full one-year period for response.

4.  If the appellant responds, the RO 
should assist her in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.  After associating with the claims 
file all records and/or responses 
received, the RO should arrange for the 
appellant to undergo VA orthopedic 
examination of the cervical spine, lumbar 
spine, right knee, and left knee.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include a discussion of the 
veteran's documented pertinent medical 
history and assertions.  Any indicated 
diagnostic tests and studies should be 
accomplished, and all pertinent 
symptomatology and findings should be 
reported in detail.  

Following a review of the service and 
post-service medical records, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that any diagnosed arthritis of the 
cervical spine, lumbar spine, right knee, 
and left knee was incurred during the 
appellant's military service.  The 
examiner should comment on whether any 
arthritis found preexisted the 
appellant's military service, and if so, 
the examiner is to offer an opinion as to 
whether it is as least as likely as not 
that such arthritis underwent a permanent 
increase in the underlying disability 
during service beyond its naturally 
expected progression of the disease.  The 
examiner must provide a comprehensive 
rationale for all conclusions reached.  
The examination report should be typed.

6.  Also after associating with the 
claims file all records and/or responses 
received, the RO should arrange for the 
appellant to undergo a VA 
pulmonary/respiratory examination to 
obtain information as to the etiology of 
any chronic asthma, upper respiratory 
disorder, and allergic rhinitis found.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include a discussion of the 
veteran's documented pertinent medical 
history and assertions.  Any indicated 
diagnostic tests and studies should be 
accomplished, and all pertinent 
symptomatology and findings should be 
reported in detail.  

Following a review of the in- and post-
service medical records, the examiner 
should render an opinion as to whether it 
is as least as likely as not that any 
diagnosed asthma, upper respiratory 
disorder, and allergic rhinitis is 
related to the appellant's active duty 
service.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

7.  In the event that the appellant does 
not report for any of the aforementioned 
examinations, documentation should be 
obtained which shows that notice from the 
pertinent VA medical center scheduling 
the examination was sent to the last 
known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

8.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Specifically, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. § 5103 (West 2002), and 
any other applicable legal precedent. 

10.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

11.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the 
RO's determinations) and afford her the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  No action is 
required by the appellant until she receives further notice; 
however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


